Title: From John Adams to William Tudor, 9 May 1789
From: Adams, John
To: Tudor, William


          
            Dear Sir
            New York May 9. 1789
          
          Thank you for your favour of 28. Ult.— There is an entire harmony, between the two Persons you Speak of, and there is no probability of its interruption. The first is modest and the Second at least Shall be unassuming. The Constitution has furnished him with a justification of a cautious conduct, and imposed it on him as a duty.
          Cæsar would never have been displeased, at a Compliment on his good fortune, nor would Marcus Aurelius. Henry the fouth of France and the late Frederick of Prussia, would as little have disliked it.— if I may, to you, my friend, in a familiar Epistle, mention myself after such Names, I assure you that I think I have myself enjoyed no small share of that same overruling good fortune, perhaps more of it, than the one to whom the Expression was applied; having been preserved in greater and more various dangers; tho not so happy in the affection of my Country men: Yet I never think of this fortune without Gratitude, and prize it much higher than all the any abilities, that any part of the World may vouchsafe to allow me.
          I think as you do. of Duties and Drawbacks; that Patriotism is much wanted; and that private Interest and State Attachments present Us with a Choice of difficulties. I will add that Ignerance and Inexperience will continue to hurt this Country more than all the other Causes.— it has been our misfortune these fifteen Years, to think some of the most ignerant Men on Earth, omnicient.— These have sown the Seeds of nonsense, that will require time and labour to eradicate.— The Sentiments that I have read and heard in America these fifteen Years, and that I still continue to hear every day, even from Men of Education, Reading, Age, and travel, upon the subject of Government appear to me as extravagant, as the drivelings of Idiotism, or the ravings of delirium.—
          a total inattention to every Thing in human nature by which Mankind ever were or ever will be governed is obvious in numbers who have the Reputation, and who really are Men of sense and Experienc as well as of letters.— our Chief has more just notions, and here and there one is to be found, who is quite right.— Mr Elsworth of Connecticut, appears to me to be more exactly and compleatly right, than any Man I ever met in Congress. and what crowns all, is, he is not afraid to think or Speak.— The Senate is a wise mild and noble body, of Men.— Yet I will own to you, I never knew a great

Statesman in my sense of the Word who was not a Lawyer, and there are not many of this description—not more I believe than three or four.—
          A motion was made Yesterday, in Senate, by a very Sensible and worthy Member and Seconded by another which I really did not think it possible that a rational Creature could have endured to think of, vizt “that the President of the United States Should have the Title of his Excellency.[”] The Maker and receiver of most illustrious and most excellent Ambassaders, to be called His Excellency.! thanks to common feeling, there was not a vote for it, but the two who made and Seconded the motion.— if the Constitution forbids Titles, Excellency is as much an Usurpation as Majesty—if it leaves Titles to be given at discretion Some one should be thought of, proportioned to the Dignity and Authority of the Office.—
          at the Ball, on the evening of the 7th. at Supper the Ladies would not drink “the President”—they all drank “his Highness.”— The Ladies probably must settle the dispute.— and thus Accident, feeling Caprice, always; and never Reason, decides the fate of nations.— for the Fate of this Govt. depends absolutely upon raising it, above the State Governments.
          A real Talent for Government, my Friend, I have found very rare,— in Legislation, in Administration, in Negotiation, apparent rari, nantes in gurgite vasto. and when they do appear they are never understood.— Sully, Colbert, Cecil, were neither comprehended nor beloved, till after they were dead.— a Man must take so much pains to carry little Points, that seem of no importance, that he is despized for a fool by many and not thought very wise by any.
          
            J.A.
          
        